Exhibit 10.3

 

AMENDED AND RESTATED

 

EMPLOYMENT, CONFIDENTIALITY AND NONCOMPETE AGREEMENT

 

Build-A-Bear Workshop, Inc., a Delaware corporation (“Company”), and Sharon
Price John (“Employee”) entered into an Employment, Confidentiality and
Noncompete Agreement effective as of June 3, 2013 (“Prior Agreement”). This
Amended and Restated Employment, Confidentiality and Noncompete Agreement
(“Agreement”) is entered into effective as of March 7, 2016 (“Effective Date”)
by and between the Company and Employee and completely amends and supersedes the
Prior Agreement.

 

WHEREAS, Company desires to continue to employ and Employee desires to be
employed as the Chief Executive Officer and Chief President Bear of Company from
and after the Effective Date.

 

WHEREAS, Company has pioneered the retail concept of “make your own” stuffed
plush toys, including animals and dolls, and is engaged in, among other things,
the business of production, marketing, promotion and distribution of plush
stuffed toys, clothing, accessories and similar items, including without
limitation, the ownership, management, franchising, leasing and development of
retail stores in which the basic operation is the selling of such items, and the
promotion of the related concepts and characters through merchandising and mass
media. The Company is headquartered and its principal place of business are
located in, and this Agreement is being signed in, St. Louis, Missouri.

 

WHEREAS, Company conducts business in selected locations throughout the United
States and internationally directly and through franchise arrangements.

 

WHEREAS, Company has expended a great deal of time, money and effort to develop
and maintain its proprietary Confidential Information (as defined herein) which
is material to Company and which, if misused or disclosed, could be very harmful
to Company’s business.

 

WHEREAS, the success of Company depends to a substantial extent upon the
protection of its Confidential Information and goodwill by all of its employees.

 

WHEREAS, Company compensates its employees to, among other things, develop and
preserve goodwill with its customers, landlords, suppliers and partners on
Company’s behalf and business information for Company’s ownership and use.

 

WHEREAS, if Employee were to leave Company, Company, in all fairness, would need
certain protections in order to prevent competitors of Company from gaining an
unfair competitive advantage over Company or diverting goodwill from Company, or
to prevent Employee from misusing or misappropriating the Confidential
Information.

 

 
1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the compensation and other benefits of
Employee’s employment by Company and the recitals, mutual covenants and
agreements hereinafter set forth, Employee and Company agree as follows:

 

1.         Employment Services.

 

(a)     As of the Effective Date, Employee shall continue to be employed by
Company, and Employee accepts such continued employment, upon the terms and
conditions hereinafter set forth. Employee shall serve as Chief Executive
Officer and Chief President Bear throughout the Employment Period, and agrees to
do so on a full-time basis. Employee shall carry out such duties as are assigned
to her by Company’s Board of Directors. To the extent that the Company, as
defined below, includes multiple entities, Employee shall at all times serve as
Chief Executive Officer and Chief President Bear of Build-A-Bear Workshop and
the highest ranking officer all of its Subsidiaries (as defined below).

 

(b)     Employee agrees that throughout Employee’s employment with Company,
Employee will (i) faithfully render such services as may be delegated reasonably
to Employee by the Company’s Board of Directors, (ii) devote substantially all
of Employee’s entire business time, good faith, best efforts, ability, skill and
attention to Company’s business, and (iii) follow and act in accordance with all
of the rules, policies and procedures of Company which are applicable to its
most senior executives, including but not limited to working hours, sales and
promotion policies, and specific Company rules.

 

(c)     “Company” means Build-A-Bear Workshop, Inc. or one of its Subsidiaries.
The term “Subsidiary” means any corporation, joint venture or other business
organization in which Build-A-Bear Workshop, Inc. now or hereafter, directly or
indirectly, owns or controls more than a fifty percent (50%) interest.

 

2.        Term of Employment. The term of this Agreement shall commence on the
Effective Date first set forth above, and shall end on the third anniversary of
the Effective Date, unless sooner terminated as provided in Section 4 hereof
(the “Renewal Term”). Following the Renewal Term, this Agreement shall renew for
successive one-year periods (each a “Renewal Period”; collectively, the Renewal
Term and each Renewal Period, the “Employment Period”), unless either party
notifies the other party of its decision not to renew the Agreement at least
sixty (60) days prior to the third anniversary of the Effective Date or the
expiration of any Renewal Period, or unless the Agreement is sooner terminated
as provided in Section 4 hereof. For the avoidance of doubt, if either party
provides notice of non-renewal of the Agreement at least sixty (60) days prior
to the end of the Renewal Term or the end of any Renewal Period, then the
Agreement shall expire.

 

3.         Compensation.

 

(a)     Base Salary. Throughout the Employment Period, Company shall pay
Employee as compensation for her services an annual base salary of not less than
Seven Hundred Thousand Dollars ($700,000), payable in accordance with Company’s
usual practices. Employee’s annual base salary rate shall be reviewed by the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
at least annually for increase following each fiscal year so that Employee’s
salary will be commensurate for similarly situated executives with firms
similarly situated to Company. Employee’s annual base salary rate shall not be
subject to decrease at any time during the Employment Period.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Bonus. Should Company meet or exceed the sales, profits and/or other
objectives established by the Compensation Committee for any fiscal year,
Employee shall be eligible to receive a bonus for such fiscal year in the amount
as determined by the Compensation Committee; provided however, the target bonus
opportunity established for Employee in any given fiscal year will be set by the
Compensation Committee at not less than One Hundred percent (100%) of Employee’s
annual base pay for such fiscal year. Any bonus payable to Employee will be
payable in cash, stock or stock options, or combination thereof, all as
determined by the Board of Directors or any duly authorized committee thereof,
and unless a different payout schedule is applicable for all executive employees
of the Company, any such bonus payment will be payable in a single, lump sum
payment in the calendar year following such fiscal year but no later than April
30th of such following year. In the event of termination of this Agreement
because of Employee’s death or disability (as defined by Section 4.1(b)),
termination by the Company without Cause pursuant to Section 4.1(c), or pursuant
to Employee’s right to terminate this Agreement for Good Reason under Section
4.1(d), (1) any bonus for the fiscal year preceding the fiscal year in which
such termination occurs shall be paid at the time and in the form such bonus
would have been paid had Employee’s employment continued until the payment date,
and (2) the bonus for the fiscal year in which such termination occurs shall be
pro-rated based on the number of full calendar weeks during the applicable
fiscal year during which Employee was employed hereunder, based on the bonus
amount that Employee would have earned based on actual performance for the
fiscal year had Employee’s employment not terminated, and shall be paid at the
time and in the form such bonus would have been paid had Employee’s employment
continued; provided, however, in the event of termination of this Agreement
because of Employee’s termination by Company without Cause pursuant to Section
4.1(c) or pursuant to Employee’s right to terminate this Agreement for Good
Reason under Section 4.1(d) and such termination is on the date of a Change in
Control or during a period of twenty-four (24) months after a Change in Control,
Employee’s target bonus for the fiscal year in which such termination occurs
shall be prorated based on the number of full calendar weeks during the
applicable fiscal year during which Employee was employed hereunder and shall be
paid within thirty (30) days of such termination (subject to any delay in payout
required under Section 4.2(b)). No bonus shall be payable hereunder for any
other termination of employment by Employee prior to the last day of a fiscal
year.

 

Such bonus, if any, shall be payable after Company’s accountants have determined
the sales and profits and have issued their audit report with respect thereto
for the applicable fiscal year, which determination shall be binding on the
parties. Any such bonus shall be paid in the calendar year that contains the
April 30 immediately following such fiscal year, but no later than April 30th of
such year.

 

(c)     Equity Awards. Employee may in the future be granted, a certain number
of restricted shares and/or stock options to purchase shares of Company’s common
stock (the “Common Stock”) and/or other awards, pursuant to the terms set forth
more particularly in the stock option and/or restricted stock and/or other award
agreements (“Stock Agreement”) used in connection with the Build-A-Bear
Workshop, Inc. 2004 Stock Incentive Plan (or any successor plan) (the “Plan”).
The Plan and applicable Stock Agreement(s) shall govern any grants of restricted
shares and/or stock options to purchase shares of Company’s Common Stock and/or
such other awards.

 

(d)     Discounts. Employee and her immediate family will be entitled to a
minimum 20% discount for all merchandise purchased at Company’s stores.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     Vacation. Employee shall be entitled to paid vacation and paid sick
leave on the same basis as may from time to time apply to other Company
executive employees generally. One-third of one year’s vacation (or any part of
it) may be carried over to the next year; provided that such carry over is used
in the first calendar quarter of the next year. Unless approved by the
Compensation Committee of the Company’s Board of Director, all unused vacation
shall be forfeited. No more than two weeks of vacation can be taken at one time.
Employee shall also be entitled to one (1) additional day per calendar year of
paid vacation to be taken in the month of her birthday.

 

(f)     Other. Employee shall be eligible for such other perquisites as may from
time to time be awarded to Employee by Company payable at such times and in such
amounts as Company, in its sole discretion, may determine. All compensation
under this Agreement shall be subject to customary withholding taxes and other
employment taxes as required with respect thereto. Throughout the Employment
Period, Employee shall also qualify for all rights and benefits for which
Employee may be eligible under any benefit plans including group life, medical,
health, dental and/or disability insurance or other benefits (“Welfare
Benefits”) which are provided for employees generally at her then current
location of employment. Employee may, in her sole discretion, decline any
perquisite, Welfare Benefit, proposed annual salary increase, or bonus payment.

 

4.          Termination Provisions.

 

4.1      Termination of Employment. Prior to the expiration of the Employment
Period, this Agreement and Employee’s employment may be terminated as follows:

 

(a)     Upon Employee’s death;

 

(b)     By the Company upon thirty (30) day’s prior written notice to Employee
in the event Employee, by reason of permanent physical or mental disability
(which shall be determined by a physician selected by Company or its insurers
and acceptable to Employee or Employee’s legal representative (such agreement as
to acceptability not to be withheld unreasonably), following such time as
Employee has been unable to perform the essential functions of her position,
with or without reasonable accommodation, for six (6) consecutive months;
provided, however, Employee shall not be terminated due to permanent physical or
mental disability unless or until said disability also entitles Employee to
benefits under such disability insurance policy as is provided to Employee by
Company, provided however that continued entitlement to disability benefits
coverage shall be not required where Employee fails to qualify for benefits
coverage continuation due to an act or omission by Employee.

 

(c)     By the Company with or without Cause. For the purposes of this
Agreement, “Cause” shall mean: (i) Employee’s engagement in any conduct which,
in Company’s reasonable determination, constitutes gross misconduct, or is
illegal, unethical or improper provided such conduct brings detrimental
notoriety or material harm to Company; (ii) gross negligence or willful
misconduct; (iii) any act which results in a conviction for a felony involving
moral turpitude, fraud or misrepresentation; (iv) a material breach of a
material provision of this Agreement by Employee, or (v) failure of Employee to
follow a written directive of the Board of Directors within thirty (30) days
after receiving such notice, provided that such directive is reasonable in scope
and is otherwise within the Board’s reasonable business judgment, and is
reasonably within Employee’s control; provided Employee does not cure said
conduct or breach as set forth in (i)-(v) (to the extent curable) within thirty
(30) days after the Board of Directors provides Employee with
reasonably-detailed written notice of said conduct or breach accompanied by a
clear written statement of the Company’s intent to terminate the Employee’s
employment for Cause in the absence of a cure. Cause shall not exist unless and
until the Employee (and her counsel if she wishes) has been afforded an
opportunity prior to the actual date of termination to discuss the matter with
the Board of Directors at a duly-called Board meeting at which the matter is
timely placed on the agenda and the Board subsequently votes to terminate the
relationship for Cause.

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     By the Employee with or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean (i) a material breach of a material
provision of this Agreement by Company, (ii) Company’s issuance of a notice of
non-renewal of this Agreement under Section 2, (iii) a material diminution in
Employee’s total annual compensation, including base salary, annual bonus
opportunity and long-term incentives, (iv) a material diminution in Employee’s
authority, duties or responsibilities, (v) a requirement that Employee report to
a corporate officer or employee instead of reporting directly to the Board of
Directors, or (vi) a change in the geographic location at which Employee must
perform services hereunder of more than twenty-five (25) miles; provided, that,
Employee provides the Board of Directors with written notice of Good Reason
within thirty (30) days of the date on which Employee becomes aware of the
condition alleged to give rise to Good Reason, Company does not cure such
condition within thirty (30) days after such notice (to the extent curable), and
Employee terminates her employment within ninety (90) days following the onset
of one or more conditions giving rise to Good Reason.

 

4.2         Impact of Termination.

 

(a)     Survival of Covenants. Upon termination of this Agreement, all rights
and obligations of the parties hereunder shall cease, except termination of
employment pursuant to Section 4 or otherwise shall not terminate or otherwise
affect the rights and obligations of the parties pursuant to Sections 5 through
13 hereof.

 

(b)     Severance. In the event during the Employment Period (i) the Company
terminates Employee’s employment other than for Cause pursuant to Section 4.1(c)
or (ii) the Employee terminates her employment for Good Reason pursuant to
Section 4.1(d), subject to the execution and non-revocation of a release and
waiver of all claims described below, the Company shall pay severance pay to
Employee equal to (1) in the case of a termination of employment prior to a
Change in Control or following the date which is twenty-four (24) months after a
Change in Control, twelve (12) months of her base salary at the rate in effect
at the time of termination, or (2) in the case of a termination of employment on
a Change in Control or during the twenty-four (24) month period following a
Change in Control, twenty-four (24) months of base salary at the rate in effect
at the time of termination (or, if greater, the rate in effect on the date of a
Change in Control) plus her target bonus amount for the fiscal year in which the
termination occurs (or, if greater, her target bonus amount for the fiscal year
in which the Change in Control occurs). Such severance pay shall be paid in
equal monthly installments in accordance with the following: (A) over a 12-month
period for a termination prior to a Change in Control or more than twenty-four
(24) months following a Change in Control, or (B) over a twenty-four (24) month
period for a termination on a Change in Control or within twenty-four months
following a Change in Control. In all cases, such installments shall commence on
the date that is thirty (30) days after the date of termination. Notwithstanding
anything herein to the contrary, receipt of any payment in connection with a
termination of employment shall be conditioned on Employee signing a release and
waiver of all claims against the Company and its affiliates within thirty (30)
days after her termination of employment, in such form and manner as the Company
shall reasonably prescribe, which release shall become effective and irrevocable
within thirty (30) days after Employee’s termination of employment. Employee
shall accept these payments in full discharge of all obligations of any kind
which Company has to her except obligations, if any (i) for post-employment
benefits expressly provided under this Agreement and/or at law, (ii) to
repurchase any capital stock of Company owned by Employee (as may or may not be
set forth in the applicable stock agreement); or (iii) for indemnification under
separate agreement by virtue of Employee’s status as a director/officer of the
Company. Employee shall also be eligible to receive a bonus with respect to the
year of termination as provided in Section 3(b).

 

 
5

--------------------------------------------------------------------------------

 

 

For purposes of these severance pay provisions and any other term of this
Agreement which provides for a payment upon termination of employment, Employee
shall be considered as having terminated employment only if such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code, and any proposed or final regulations and guidance promulgated
thereunder. Notwithstanding anything herein to the contrary, in the event that
Employee is determined to be a specified employee within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), for purposes
of any payment on termination of employment hereunder, payment(s) shall be made
or begin, as applicable, on the first payroll date which is more than six months
following the date of separation from service, to the extent required to avoid
any adverse tax consequences under Section 409A of the Code. Any payments that
would have been made during such 6-month period shall be made in a lump sum on
the first payroll date which is more than six months following the date Employee
separates from service with Company. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement. This Agreement shall be interpreted and
administered in a manner consistent with Section 409A of the Code.

 

For purposes of this Agreement, “Change in Control” shall mean: (i) the purchase
or other acquisition (other than from the Company) by any person, entity or
group of persons, within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (“Act”) (excluding, for this purpose, the
Company or its subsidiaries or any employee benefit plan of the Company or its
subsidiaries), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 20% or more of either the then-outstanding shares
of common stock of the Company or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors; or (ii) individuals who, as of the date hereof, constitute the
Company’s Board of Directors (and, as of the date hereof, the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Company’s Board of
Directors, provided that any person who becomes a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company, as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Act) shall be, for
purposes of this Section, considered as though such person were a member of the
Incumbent Board; (iii) a reorganization, merger or consolidation involving the
Company, in each case with respect to which persons who were the stockholders of
the Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of, respectively, the common
stock and the combined voting power entitled to vote generally in the election
of directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities; or (iv) a liquidation or dissolution of the
Company, or the sale of all or substantially all of the assets of the Company.

 

 
6

--------------------------------------------------------------------------------

 

 

(c)     Termination due to Employee Non-Renewal of Term or Termination by
Employee without Good Reason. If the Agreement expires either at the end of the
Renewal Term or at the end of any Renewal Period, due to the issuance of notice
of non-renewal by Employee under Section 2, then no severance under Section 4(b)
shall be paid to the Employee and her employment shall terminate upon the
anniversary date. If Employee terminates her employment without Good Reason,
then no severance under 4.2(b) shall be paid to Employee and her employment
shall terminate on the effective date of such termination. For the avoidance of
doubt, if the Company ends the relationship either at the end of the Renewal
Term or at the end of any Renewal Period other than for Cause, the Company shall
remit to Employee the severance specified in Section 4(b) provided Company has
received the release and waiver referred to in Section 4(b).

 

(d)     Welfare Benefits. Upon termination or expiration of this Agreement for
any reason, Employee shall be provided with such Welfare Benefits continuation
notices, rights and obligations as may be required under federal or state law
(including COBRA). In the event that Employee becomes entitled to any severance
under paragraph 4.2(b) above, the Company shall pay Employee, within thirty (30)
days of her termination of employment, a single lump sum equal to eighteen
multiplied by the monthly Company-paid portion of health, dental and vision plan
coverage premiums for those benefits in which Employee and her dependents are
enrolled on the date of termination of employment.

 

5.          Confidential Information.

 

(a)     Employee agrees to keep secret and confidential, and not to use or
disclose to any third parties, except as directly required for Employee to
perform Employee’s employment responsibilities for Company, any of Company’s
proprietary Confidential Information.

 

(b)     Employee acknowledges and confirms that certain data and other
information (whether in human or machine readable form) that comes into her
possession or knowledge (whether before or after the date of this Agreement) and
which was obtained from Company, or obtained by Employee for or on behalf of
Company, and which is identified herein (the “Confidential Information”) is the
secret, confidential property of Company. This Confidential Information
includes, but is not limited to:

 

(1)     lists or other identification of customers or prospective customers of
Company;

 

(2)     lists or other identification of sources or prospective sources of
Company’s products or components thereof, its landlords and prospective
landlords and its current and prospective alliance, marketing and media partners
(and key individuals employed or engaged by such parties);

 

 
7

--------------------------------------------------------------------------------

 

  

(3)     all compilations of information, correspondence, designs, drawings,
files, formulae, lists, machines, maps, methods, models, studies, surveys,
scripts, screenplays, artwork, sketches, notes or other writings, plans, leases,
records and reports;

 

(4)     financial, sales and marketing data relating to Company or to the
industry or other areas pertaining to Company’s activities and contemplated
activities (including, without limitation, leasing, manufacturing,
transportation, distribution and sales costs and non-public pricing
information);

 

(5)     equipment, materials, designs, procedures, processes, and techniques
used in, or related to, the development, manufacture, assembly, fabrication or
other production and quality control of Company’s products, stores and services;

 

(6)     Company’s relations with its past, current and prospective customers,
suppliers, landlords, alliance, marketing and media partners and the nature and
type of products or services rendered to, received from or developed with such
parties or prospective parties;

 

(7)     Company’s relations with its employees (including, without limitation,
salaries, job classifications and skill levels); and

 

(8)     any other information designated by Company to be confidential, secret
and/or proprietary (including without limitation, information provided by
customers, suppliers and alliance partners of Company).

 

Notwithstanding the foregoing, the term Confidential Information shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Employee in violation of
this Agreement.

 

(c)     During the Employment Period, Employee will not copy, reproduce or
otherwise duplicate, record, abstract, summarize or otherwise use, any papers,
records, reports, studies, computer printouts, equipment, tools or other
property owned by Company except as expressly permitted by Company in writing or
required for the proper performance of her duties on behalf of Company.

 

6.     Post-Termination Restrictions. Employee recognizes that (i) Company has
spent substantial money, time and effort over the years in developing and
solidifying its relationships with its customers, suppliers, landlords and
alliance, marketing and media partners and in developing its Confidential
Information; (ii) long-term customer, landlord, supplier and partner
relationships often can be difficult to develop and require a significant
investment of time, effort and expense; (iii) Company has paid its employees to,
among other things, develop and preserve business information, customer,
landlord, vendor and partner goodwill, customer, landlord, vendor and partner
loyalty and customer, landlord, vendor and partner contacts for and on behalf of
Company; and (iv) Company is hereby agreeing to employ and pay Employee based
upon Employee’s assurances and promises not to divert goodwill of customers,
landlords, suppliers or partners of Company, either individually or on a
combined basis, or to put herself in a position following Employee’s employment
with Company in which the confidentiality of Company’s Confidential Information
might somehow be compromised. Accordingly, Employee agrees that during the
Employment Period and for the period of time set forth below following
termination of employment, provided termination is in accordance with the terms
of paragraph 4.1(b), (c), or (d), or due to expiration of the Agreement due to
non-renewal by either party, Employee will not, directly or indirectly (whether
as owner, partner, consultant, employee or otherwise):

 

 
8

--------------------------------------------------------------------------------

 

 

(a)     for one (1) year, engage in, assist or have an interest in, or enter the
employment of or act as an agent, advisor or consultant for, any person or
entity which is engaged in, or will be engaged in, the development, manufacture,
supplying or sale of a product, process, service or development which is
competitive with a product, process, service or development on which Employee
worked or with respect to which Employee has or had access to Confidential
Information while at Company (“Restricted Activity”), and which is located
within the United States or within any country where the Company has established
a retail presence either directly or through a franchise arrangement; provided,
however, that following termination of her employment, Employee shall be
entitled to be an employee of an entity that engages in Restricted Activity so
long as: (i) the sale of stuffed plush toys is not a material business of the
entity; (ii) Employee has no direct or personal involvement in the sale of
stuffed plush toys; and (iii) neither Employee, her relatives, nor any other
entities with which she is affiliated own more than 1% of the entity. As used in
this paragraph 6, “material business” shall mean that either (A) greater than
10% of annual revenues received by such entity were derived from the sale of
stuffed plush toys and related products, or (B) or the entity otherwise annually
derives or is projected to derive annual revenues in excess of $5 million from a
retail concept that is similar in any material regard to Company; or

 

(b)     for one (1) year, induce or attempt to induce any employee, consultant,
partner or advisor of Company to accept employment or an affiliation with any
other entity.

 

7.        Acknowledgment Regarding Restrictions. Employee recognizes and agrees
that the restraints contained in Section 6 (both separately and in total),
including the geographic scope thereof in light of the Company’s marketing
efforts, are reasonable and enforceable in view of Company’s legitimate
interests in protecting its Confidential Information and customer goodwill and
the limited scope of the restrictions in Section 6.

 

8.         Inventions.

 

(a)     Any and all ideas, inventions, discoveries, patents, patent
applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, trade secrets and the like (collectively, “Inventions”),
which are developed, conceived, created, discovered, learned, produced and/or
otherwise generated by Employee, whether individually or otherwise, during the
time that Employee is employed by Company, whether or not during working hours,
that relate to (i) current and anticipated businesses and/or activities of
Company, (ii) the current and anticipated research or development of Company, or
(iii) any work performed by Employee for Company, shall be the sole and
exclusive property of Company, and Company shall own any and all right, title
and interest to such Inventions. Employee assigns, and agrees to assign to
Company whenever so requested by Company, any and all right, title and interest
in and to any such Invention, at Company’s expense, and Employee agrees to
execute any and all applications, assignments or other instruments which Company
deems desirable or necessary to protect such interests, at Company’s expense.

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     Employee acknowledges that as part of her work for the Company she may
be asked to create, or contribute to the creation of, computer programs,
documentation and other copyrightable works. Employee hereby agrees that any and
all computer programs, documentation and other copyrightable materials that she
has prepared or worked on for the Company, or is asked to prepare or work on by
the Company, shall be treated as and shall be a “work made for hire,” for the
exclusive ownership and benefit of Company according to the copyright laws of
the United States, including, but not limited to, Sections 101 and 201 of Title
17 of the U.S. Code (“U.S.C.”) as well as according to similar foreign laws.
Company shall have the exclusive right to register the copyrights in all such
works in its name as the owner and author of such works and shall have the
exclusive rights conveyed under 17 U.S.C. §§ 106 and 106A including, but not
limited to, the right to make all uses of the works in which attribution or
integrity rights may be implicated. Without in any way limiting the foregoing,
to the extent the works are not treated as works made for hire under any
applicable law, Employee hereby irrevocably assigns, transfers, and conveys to
Company and its successors and assigns any and all worldwide right, title, and
interest that Employee may now or in the future have in or to the works,
including, but not limited to, all ownership, U.S. and foreign copyrights, all
treaty, convention, statutory, and common law rights under the law of any U.S.
or foreign jurisdiction, the right to sue for past, present, and future
infringement, and moral, attribution, and integrity rights. Employee hereby
expressly and forever irrevocably waives any and all rights that she may have
arising under 17 U.S.C. §§ 106A, rights that may arise under any federal, state,
or foreign law that conveys rights that are similar in nature to those conveyed
under 17 U.S.C. §§ 106A, and any other type of moral right or droit moral.

 

9.     Company Property. Employee acknowledges that any and all notes, records,
sketches, computer diskettes, training materials and other documents relating to
Company obtained by or provided to Employee, or otherwise made, produced or
compiled during the Employment Period, regardless of the type of medium in which
they are preserved, are the sole and exclusive property of Company and shall be
surrendered to Company upon Employee’s termination of employment and on demand
at any time by Company other than to the extent noted above.

 

10.     Nondisparagement. Employee agrees that she will not in any way disparage
Company or its affiliated entities, officers, or directors; and the officers and
directors shall not in any way disparage Employee. Further, Employee agrees that
she will neither make nor solicit any comments, statements, or the like to the
media or to third parties that may be considered to be derogatory or detrimental
to the good name or business reputation of Company or any of its affiliated
entities, officers or directors; and the officers and directors will neither
make nor solicit any comments, statements, or the like to the media or to third
parties that may be considered to be derogatory or detrimental to the good name
or business reputation of Employee.

 

11.     Non-Waiver of Rights. Either party’s failure to enforce at any time any
of the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the non-breaching party thereafter to enforce
each and every provision in accordance with the terms of this Agreement.

 

 
10

--------------------------------------------------------------------------------

 

 

12.     Company’s Right to Injunctive Relief. In the event of a breach or
threatened breach of any of Employee’s duties and obligations under the terms
and provisions of Sections 5, 6, or 8 hereof, Company shall be entitled, in
addition to any other legal or equitable remedies it may have in connection
therewith (including any right to damages that it may suffer), to seek
temporary, preliminary and permanent injunctive relief restraining such breach
or threatened breach, without the necessity of posting any bond. Employee hereby
expressly acknowledges that the harm which might result to Company’s business as
a result of any noncompliance by Employee with any of the provisions of Sections
5, 6 or 8 would be largely irreparable.

 

13.     Judicial Enforcement. If any provision of this Agreement is adjudicated
to be invalid or unenforceable under applicable law in any jurisdiction, the
validity or enforceability of the remaining provisions thereof shall be
unaffected as to such jurisdiction and such adjudication shall not affect the
validity or enforceability of such provisions in any other jurisdiction. To the
extent that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited. The parties expressly acknowledge and agree that this
Section is reasonable in view of the parties’ respective interests.

 

14.     Employee Representations. Employee represents that the execution and
delivery of the Agreement and Employee’s employment with Company do not violate
any previous employment agreement or other contractual obligation of Employee.
Employee further represents and agrees that she will not, during her employment
with Company, improperly use or disclose any proprietary information or trade
secrets of former employers and will not bring on to the premises of the Company
any unpublished documents or any property belonging to her former employers
unless consented to in writing by such employers.

 

15.     Amendments. No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing specifically
referring hereto, and signed by the parties hereto. This Agreement supersedes
all prior agreements and understandings between Employee and Company to the
extent that any such agreements or understandings conflict with the terms of
this Agreement.

 

16.     Assignments. This Agreement shall be freely assignable by Company to and
shall inure to the benefit of, and be binding upon, Company, its affiliates,
successors and assigns and/or any other entity which shall succeed to the
business presently being conducted by Company. Being a contract for personal
services, neither this Agreement nor any rights hereunder shall be assigned by
Employee.

 

17.     Choice of Forum and Governing Law. In light of Company’s substantial
contacts with the State of Missouri, the parties’ interests in ensuring that
disputes regarding the interpretation, validity and enforceability of this
Agreement are resolved on a uniform basis, and Company’s execution of, and the
making of, this Agreement in Missouri, the parties agree that: (i) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be filed and conducted in the state or federal courts in St. Louis City or
County, Missouri; and (ii) the Agreement shall be interpreted in accordance with
and governed by the laws of the State of Missouri, without regard for any
conflict of law principles.

 

 
11

--------------------------------------------------------------------------------

 

 

18.       Notices. Except as otherwise provided for herein, any notices to be
given by either party to the other shall be affected by personal delivery in
writing or by mail, registered or certified, postage prepaid, with return
receipt requested. Mailed notices shall be addressed as follows:

 

(a)         If to Company:

 

Eric Fencl

Chief Administrative Officer & General Counsel

1954 Innerbelt Business Center

St. Louis, MO 63114

 

(b)         If to Employee:

 

Sharon Price John


 

                    
                    

19.     Arbitration.     Any controversy or claim arising out of, or relating to
this Agreement, the breach thereof, or Employee’s employment by Company, shall,
at Company’s sole option, be settled by binding arbitration in the County of St.
Louis in accordance with the employment rules then in force of the American
Arbitration Association, and judgment upon the award rendered may be entered and
enforced in any court having jurisdiction thereof. The controversies or claims
subject to arbitration at Company’s option under this Agreement include, without
limitation, those arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. Section 1981, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Missouri Human Rights Act, local laws
governing employment, and the statutory and/or common law of contract and tort.
In the event Employee commences any action in court which Company has the right
to submit to binding arbitration, Company shall have sixty (60) days from the
date of service of a summons and complaint upon Company to direct in writing
that all or any part of the dispute be arbitrated. Any remedy available in any
court action shall also be available in arbitration.

 

 
12

--------------------------------------------------------------------------------

 

 

20.     Excise Taxes. Anything in this Agreement to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
payment, benefit, vesting or distribution to or for the benefit of Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (a “Payment”) would but for this Section 20 be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), or any comparable successor provisions (the
“Excise Tax”), then the Payments shall be either (i) provided to Employee in
full, or (ii) provided to Employee as to such lesser extent which would result
in no portion of such Payments being subject to the Excise Tax, whichever of the
foregoing amounts, when taking into account applicable income and employment
taxes, the Excise Tax, and any other applicable taxes, results in the receipt by
Employee on an after-tax basis, of the greatest amount of Payments,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Any determination required under this Section 20 shall be made in
writing in good faith by the Company's independent certified public accountants,
appointed prior to any change in ownership (as defined under Code Section
280G(b)(2), and/or tax counsel selected by such accountants (the “Accounting
Firm”) in accordance with the principles of Section 280G of the Code. In the
event of a reduction of Payments hereunder, the Payments shall be reduced as
follows: (i) first from cash payments which are included in full as parachute
payments, (ii) second from equity awards which are included in full as parachute
payments, (iii) third from cash payments which are partially included as
parachute payments, and (iv) fourth from equity awards that are partially
included as parachute payments. In applying these principles, any reduction or
elimination of the Payments shall be made in a manner consistent with the
requirements of Code Section 409A and where two economically equivalent amounts
are subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. For purposes of making the
calculations required by this Section 20, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. The Company and Employee shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this Section
20. All fees and expenses of the Accounting Firm shall be borne solely by the
Company.

 

If, notwithstanding any reduction described in this Section 20, the Internal
Revenue Service (the “IRS”) determines that Employee is liable for the Excise
Tax as a result of the receipt of the Payments as described above, then Employee
shall be obligated to pay back to the Company, within thirty (30) days after a
final IRS determination or in the event that Employee challenges the final IRS
determination, a final judicial determination, a portion of the Payments equal
to the “Repayment Amount.” The Repayment Amount with respect to the Payments
shall be the smallest such amount, if any, as shall be required to be paid to
the Company so that Employee's net after-tax proceeds with respect to the
Payments (after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) shall be maximized. The Repayment
Amount with respect to the Payments shall be zero if a Repayment Amount of more
than zero would not result in Employee’s net after-tax proceeds with respect to
the Payments being maximized. If the Excise Tax is not eliminated pursuant to
this paragraph, Employee shall pay the Excise Tax.

 

Notwithstanding any other provision of this Section 20, if (i) there is a
reduction in the Payments as described in this Section 20, (ii) the IRS later
determines that Employee is liable for the Excise Tax, the payment of which
would result in the maximization of Employee’s net after-tax proceeds
(calculated as if Employee’s Payments had not previously been reduced), and
(iii) Employee pays the Excise Tax, then the Company shall pay to Employee those
Payments which were reduced pursuant to this subsection as soon as
administratively possible after Employee pays the Excise Tax so that Employee’s
net after-tax proceeds with respect to the Payments are maximized.

 

For the avoidance of doubt, Employee acknowledges she is solely responsible for
the payment of any Excise Tax and that the Company will not reimburse or
otherwise indemnify her for such amount. Any reimbursements or repayments
provided under this subsection shall be made strictly in accordance with Section
409A of the Code, including Treasury Regulation 1.409A-3(i)(1)(v).

 

 
13

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Agreement to the contrary, if any payments or
benefits due to Employee hereunder would cause the application of an accelerated
or additional tax under Section 409A of the Code (“Section 409A”), such payments
or benefits shall be restructured in a manner which does not cause such an
accelerated or additional tax. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Employee’s separation from service shall instead be paid
on the first (1st) business day after the date that is six (6) months following
Employee’s date of termination (or death, if earlier). In the event that
Employee receives reduced payments and benefits as a result of the application
of this paragraph, reduction shall be made from payments and benefits which are
determined not to be nonqualified deferred compensation for purposes of Section
409A of the Code first, and then shall be made (to the extent necessary) out of
payments and benefits which are subject to Section 409A of the Code and which
are due at the latest future date, to the extent such reduction would not
trigger adverse tax consequences under Section 409A of the Code.

 

21.     Headings. Section headings are provided in this Agreement for
convenience only and shall not be deemed to substantively alter the content of
such sections.

 

 
14

--------------------------------------------------------------------------------

 

 

PLEASE NOTE: BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT
EMPLOYEE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
EMPLOYEE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of March 7, 2016.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
COMPANY.

 

 

/s/ Sharon Price John                                     
                           
Sharon Price John

 

BUILD-A-BEAR WORKSHOP, INC.

 

 

 

By: /s/ Eric Fencl                     
                                                   

 

Name: Eric Fencl

 

Title: Chief Administrative Officer, General Counsel

           and Secretary

 

 

15